            Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 PROXENSE, LLC

                         Plaintiff,                  Case No. 6:20-cv-879-ADA

 vs.
                                                     JURY TRIAL DEMANDED
 TARGET CORPORATION

                         Defendant.

    DEFENDANT TARGET CORPORATION’S MOTION TO DISMISS COUNT I OF
 PLAINTIFF’S FIRST AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM


I.        INTRODUCTION

          In its September 28, 2020 complaint for patent infringement, Plaintiff Proxense, LLC’s

(“Plaintiff”) infringement allegations against Defendant Target Corporation (“Target”) were

premised entirely on joint infringement theories, which only apply to method claims, and require

allegations that the collective infringers are a joint enterprise or subject to the direction and control

of one of the infringers. D.I. 1; D.I. 12. On November 30, 2020, Target moved to dismiss

Plaintiff’s complaint because Plaintiff failed to plausibly allege these joint infringement

requirements. D.I. 12.

          In response, Plaintiff filed the First Amended Complaint on December 14, 2020. D.I. 15.

In the First Amended Complaint, Plaintiff dropped its joint infringement claims and now only

alleges that Target is liable as an indirect infringer for direct infringement by Target’s customer,

and where Target’s customer (1) “uses” the asserted system claims (1, 7-9) of U.S. Patent No.

10,455,533 (“the ’533 patent”), and (2) performs all of the steps of the asserted method claims (11,

17-19) of the ’533 patent. D.I. 15 at ¶¶ 43-65. As such, and as a threshold matter, Plaintiff

implicitly acknowledges that it has no plausible claim for: (1) direct infringement of any claim of


DM2\13537250.6
         Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 2 of 11




the ’533 patent by Target, (2) joint infringement of any claim of the ’533 patent by Target or

Target’s customer, (3) indirect infringement by Target for Target’s customer making, selling,

offering for sale, or importing any of the system claims of the ’533 patent, nor (4) vicarious liability

by Target for Target’s customer’s actions related to any of the system claims of the ’533 patent.

Id.; see also D.I. 12.

        Instead, Plaintiff attempts to preserve a narrower, indirect infringement theory, based on

Target’s alleged encouragement of and contribution to its customers’ use of the accused “Target

deployed beacon systems in Target retail stores.” (D.I. 15 at ¶¶ 43-50). While this theory will be

shown to fail in its entirety, at the pleading stage, Plaintiff still has not sufficiently and plausibly

alleged that Target’s customer controlled the ability to place the claimed system as a whole into

service. Accordingly, Target moves for dismissal of Count I (infringement of system claims 1, 7-

9) of the First Amended Complaint under Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon

which relief may be granted.

II.     LEGAL STANDARD

        A.      Rules 8(a)(2) and 12(b)(6)

        Rule 8(a)(2) requires that a complaint contain “‘a short and plain statement of the claim

showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the

. . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007); see Fed. R. Civ. P. 8(a)(2). Although Rule 8 does not require “detailed factual allegations,”

to survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570); Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009).




                                                   2
         Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 3 of 11




       Courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

Iqbal, 556 U.S. at 678. Thus, “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. Instead, a complaint must include “further

factual enhancement” that would transform a claim from a “sheer possibility that a defendant has

acted unlawfully” into “facial plausibility,” where a claim contains “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

“It follows, that ‘where the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged - but it has not ‘shown’ - ‘that the pleader is

entitled to relief.’” Gonzalez, 577 F.3d at 603 (quoting Iqbal, 556 U.S. at 679).

       B.      Indirect Infringement

       “’[T]he pleading requirements set forth in [Twombly and Iqbal] apply’ to claims of induced

and contributory infringement.” Lyda v. CBS Corp., 838 F.3d 1331, 1339 (Fed. Cir. 2016). The

first step of showing indirect infringement is identifying an underlying act of direct infringement:

“a finding of direct infringement is predicate to any finding of indirect infringement.” Motorola,

870 F.3d at 1331 (citing Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 920, 134

S. Ct. 2111, 2116 (2014)). Although there are other requirements to plead induced or contributory

infringement, those requirements are not the subject of this present Motion to dismiss Count I of

the First Amended Complaint, nor of Target’s prior Motion to dismiss the original Complaint (D.I.

12) and, therefore, are not addressed here.

       C.      Direct Infringement based on “Use” of a Claimed System

       Under 35 U.S.C. § 271(a), the acts of direct infringement of a system claim include making,

using, offering to sell, selling, or importing into the United States the patented invention. A direct

infringement claim based on the act of using an allegedly infringing system must be supported by

allegations that an alleged direct infringer “put the claimed invention into service, i.e., control[led]


                                                   3
         Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 4 of 11




the system and obtain[ed] benefit from it.” Centillion Data Sys. LLC v. Qwest Commc'ns Int'l Inc.,

631 F.3d 1279, 1286 (Fed. Cir. 2011). In other words, “to prove an infringing ‘use’ of a system

under § 271(a), a patentee must demonstrate ‘use’—that is, ‘control’ and ‘benefit’—of the claimed

system by an accused direct infringer.” Intellectual Ventures I LLC v. Motorola Mobility LLC,

870 F.3d 1320, 1328 (Fed. Cir. 2017).

       In establishing “use” of a claimed system by an alleged direct infringer, the plaintiff must

further “demonstrate that the direct infringer obtained ‘benefit’ from each and every element of

the claimed system”, and “the direct or indirect control required ‘is the ability to place the system

as a whole into service’.” Motorola, 870 F.3d at 1329 (citing Centillion, 631 F.3d at 1284)

(emphasis added).

III.   STATEMENT OF FACTS

       Claims 1 and 11 of the ’533 patent are independent claims and the other claims depend

from Claims 1 or 11. D.I. 1-1 at claims 1-20.

       A.      The Asserted System Claims (1, 7-9) of the ’533 Patent

       Asserted Claim 1 (reproduced below) is a system claim including at least three distinct

system components (identified in italics below):

       A system comprising:

       a first wireless device having a known physical location, the first wireless device
       including; a first wireless transceiver configured to transmit a beacon including a
       source identifier, the source identifier indicating a source of the beacon;
       a second wireless device including:
               a second wireless transceiver having an active mode in which power is
               consumed, and a sleep mode in which power is conserved;
               a timer operatively coupled to the second wireless transceiver used to
               indicate when to switch from sleep mode to active mode based on time slot
               information;
               processing circuitry operatively coupled to the second wireless transceiver
               and the timer, the processing circuitry arranged to switch the second


                                                 4
           Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 5 of 11




                 wireless transceiver from the sleep mode to the active mode in response to
                 input from the timer, the processing circuitry also arranged to monitor a first
                 channel for the beacon during the active mode and, subsequently, to
                 increase a channel number to a second channel and to reset the timer; and
          a server configured to receive data from the second wireless device when in
          proximity to the first wireless device.

D.I. 1-1 at claim 1 (emphasis added).

          B.     Plaintiff’s Infringement Allegations in the First Amended Complaint

          In the First Amended Complaint, Plaintiff alleges that the claimed “first wireless device”

limitation is a “reader decoder circuit” and that this limitation reads on a “Target Bluetooth

beacon” inside a Target store. D.I. 15 at ¶¶ 11-16, 20-22, 24, 32-34, 39-41, 43-45, 48-49, 59, 62-

63. Plaintiff alleges that the claimed “second wireless device” is a “personal digital key” and that

this limitation reads on a Target customer’s mobile phone (e.g., Apple iPhone running Apple’s

iOS operating system) on which the customer has also installed a Target mobile app. Id. at ¶¶ 11-

16, 18-19, 24, 27-34, 36-37, 39-41, 45, 48-49, 59, 62-63. Plaintiff further alleges that the claimed

“server” is a “central server” that communicates with the two claimed wireless devices and that

the claimed “server” reads on either a server maintained, owned, operated, or controlled by Target

or “server(s) that are operated by Acuity Brands or its agent on behalf of Target.” Id. at ¶¶ 16, 20,

35-38, 45, 49. In other words, the accused system is comprised of a customer’s mobile phone with

an app installed; servers controlled by Target; and Bluetooth beacon devices installed in Target

stores.

          In the First Amended Complaint, Plaintiff’s only infringement allegations are that Target

is liable as the inducer, and contributory infringer, of a Target customer’s direct infringement, and

where such customer (1) “uses” the asserted system claims (1, 7-9) of the ’533 patent (Count I,

D.I. 15 at ¶¶ 43-50), or (2) performs all of the steps of the asserted method claims (11, 17-19) of

the ’533 patent (Count II, id. at ¶¶ 59-64).



                                                   5
          Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 6 of 11




        More specifically, in Count I regarding the asserted system claims (1, 7-9) of the ’533

patent, Plaintiff alleges that a Target customer “uses” the asserted system claims when such

customer has gone inside a Target store and is using his/her mobile phone on which he/she

previously installed the Target mobile app:

        Target customers, using the Target App on their Bluetooth enabled mobile devices
        (such as mobile phones), directly infringe claims 1 and 7-9 of the ‘533 patent. As a
        non-limiting example, Target customers perform or cause to be performed all
        elements of the system of claim 1 when using the Target App in a Target store. The
        Target customer directly benefits from interaction with all elements of the claimed
        system, including by receiving deals, special offers, and the ability to track their
        location within a particular Target store. Target customers achieve these benefits
        by receiving the beacon from a known location within the store according to the
        BLE capabilities on his or her mobile device, and by sending information from the
        beacon to a remote server maintained by Target as described above. Target
        customers further benefit from the claimed sleep cycle and timers by extended
        battery life of their mobile device(s). Thus, the Target customer places the claimed
        system as a whole into service.

Id. at ¶ 45.

IV.     ARGUMENT

        In Count I of the First Amended Complaint, and as identified above, Plaintiff’s only

infringement allegations for the asserted system claims of the ’533 patent (claims 1, 7-9) are that

Target is liable as the inducer, and contributory infringer, of a Target customer’s direct

infringement where such customer “uses” the asserted system claims. D.I. 15 at ¶¶ 43-50.

        At the threshold, and as a matter of law, “liability for inducement [or contributory

infringement] must be predicated on direct infringement.” Limelight, 572 U.S. at 920-921;

Motorola, 870 F.3d at 1331; D.I. 15 at ¶¶ 43-44, 46-50. Thus, Count I of the First Amended

Complaint falls at the pleading stage in the absence of plausible allegations that a Target customer

directly infringes by “using” the asserted system claims of the ’533 patent.

        Here, Plaintiff’s infringement claim in Count I fails because Plaintiff does not and cannot

plausibly allege that a Target customer uses the claimed system because doing so requires a


                                                 6
         Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 7 of 11




showing that the customer (a) “place[s] the claimed system as a whole into service”, and (b)

“obtain[s] benefit from each and every element of the claimed system.” Motorola, 870 F.3d at

1329 (citing Centillion, 631 F.3d at 1284) (emphasis added); D.I. 15 at ¶¶ 45, 48-49. Instead,

Plaintiff concedes that the various elements of the alleged system are put into service by more than

one person or entity: Target, its customer and possibly third parties responsible for operating the

alleged server. Therefore, there is no actionable direct infringement. . This fundamental problem

remains despite Plaintiff’s attempt to repackage its flawed joint infringement allegations under a

different name.

       Plaintiff seems to recognize its problem because it generically paraphrases the standard it

recited in the First Amended Complaint: Target customers “perform or cause to be performed all

elements of the system of claim 1 when using the Target App in a Target store.” D.I. 15 at ¶ 45

(reproduced in Section III.B above). However, outside of this conclusory recital, Plaintiff does

not and cannot allege that a Target customer causes the claimed “first wireless device”, which

Plaintiff reads onto a Target Bluetooth beacon, to “transmit a beacon including a source identifier.”

See D.I. 1-1 at claim 1 (emphasis added) (reproduced in Section III.A above). For example,

Plaintiff does not and cannot allege that the accused “second wireless device” (Target customer’s

mobile phone on which the customer has also installed a Target mobile app) initiates this

transmission by sending a request message to the Target Bluetooth beacon. Rather, Plaintiff

expressly acknowledges that Target Bluetooth beacons transmit messages regardless of whether

any customer (and his/her mobile phone) is present in the store, and regardless of whether any

Target customer inside the store is using the Target mobile app. D.I. 15 at ¶¶ 33-34, 49. For at

least this reason, under the Supreme Court’s pleading standards and Federal Circuit precedent of

Centillion and its progeny, Plaintiff fails to plausibly allege that Target’s customer “place[s] the




                                                 7
         Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 8 of 11




claimed system as a whole into service.” Iqbal, 556 U.S. at 678-679; Twombly, 550 U.S. at 557;

Centillion, 631 F.3d at 1284-1285; Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d 1229,

1239-1240 (Fed. Cir. 2017).

       In Centillion, the claimed system recited “front-end” components maintained by an end

user and “back end” components maintained by a service provider. Centillion, 631 F.3d at 1281.

Unlike the facts of this case, in Centillion, the defendant’s customer’s entry of informational

queries into its “front-end” client application software caused the company’s “back-end”

components to perform the additional processing as required by the claim. Id. at 1281-1282, 1284

(“The customer controls the system by creating a query and transmitting it to Qwest’s back-end .

. . If the user did not make the request, then the back-end processing would not be put into

service.”), 1285 (“[I]n both modes of operation, it is the customer initiated demand for the service

which causes the back-end system to generate the requisite reports.”).

       In Georgetown Rail, the claimed system again recited “front-end” components and “back

end” components maintained by different entities. Georgetown Rail, 867 F.3d at 1234. Contrary

to the facts in the instant case, the accused infringer (Holland) acted like the customers in Centillion

in that Holland “collects and gathers data by its system platform on the front-end” and “[t]hen

sends the gathered infromation to a back-end third-party company with instructions to process and

analyze the information.” Id. at 1239-1240. Indeed, Holland was found to “use” the system

because the “back end” components performed the recited steps “as a result of Holland’s front-

end collection and request for processing.” Id. (emphasis added); see also AlexSam, Inc. v. Aetna,

Inc., No. 3:19-cv-01025 (VAB), 2020 U.S. Dist. LEXIS 166496, *40-45 (D. Conn. Sept. 11, 2020)

(granting motion to dismiss direct and divided infringement claims because plaintiff failed to

plausibly allege that a single entity performed, or controlled the performance of, every element of




                                                   8
         Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 9 of 11




the claimed system); Chapterhouse, LLC v. Shopify, Inc., No. 2:18-CV-00300-JRG, 2018 U.S.

Dist. LEXIS 219072, *6-10 (E.D. Tex. Dec. 10, 2018) (granting motion to dismiss direct and

indirect infringement claims because plaintiff failed to plausibly allege “use” of the claimed system

by a single entity).

        Here, Plaintiff does not and cannot plausibly allege that a Target customer causes a Target

Bluetooth beacon to “transmit a beacon including a source identifier” and, in fact, expressly

acknowledges otherwise. D.I. 15 at ¶¶ 33-34, 45, 48-49. Thus, the allegations in this case do not

even permit the Court to infer the possibility, let alone the requisite “facial plausibility”, of Target’s

liability for indirect infringement of the asserted system claims of the ’533 patent. Iqbal, 556 U.S.

at 678-679; Gonzalez, 577 F.3d at 603. Accordingly, Count I of the First Amended Complaint

fails to state a claim and should be dismissed.

V.      CONCLUSION

        For the foregoing reasons, Defendant respectfully requests that the Court grant its motion

and dismiss Count I of Plaintiff’s First Amended Complaint for failure to state a claim.




                                                    9
      Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 10 of 11




Dated: January 18, 2021      Respectfully submitted,

                             /s/ Gilbert A. Greene
                             Gilbert A. Greene
                             DUANE MORRIS LLP
                             Las Cimas IV
                             900 S. Capital of Texas Highway, Suite 300
                             Austin, TX 78746
                             Tel.: 512-277-2246
                             Fax: 512-597-0703
                             Email: BGreene@duanemorris.com

                             Matthew S. Yungwirth (admitted pro hac vice)
                             DUANE MORRIS LLP
                             1075 Peachtree Street NE, Suite 2000
                             Atlanta, GA 30309-3929
                             Telephone: 404-253-6900
                             Email: msyungwirth@duanemorris.com

                             Christopher J. Tyson (admitted pro hac vice)
                             DUANE MORRIS LLP
                             505 9th Street N.W., Suite 1000
                             Washington, DC 20004-2166
                             Tel: 202.776.5213
                             Email: cjtyson@duanemorris.com

                             Attorney for Defendant Target Corporation




                                     10
        Case 6:20-cv-00879-ADA Document 19 Filed 01/18/21 Page 11 of 11




                             CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing document has been served

upon all counsel of record via ECF and electronic mail on this the 18th day of January, 2021.



                                                    /s/ Gilbert A. Greene
                                                        Gilbert A. Greene




                                               11
